     Case 3:18-cv-02676-BEN-RBB Document 51 Filed 11/10/20 PageID.184 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    IHAB GAMIL DIA,                                  Case No.: 3:18-cv-02676-BEN-RBB
12                                    Plaintiff,
                                                       ORDER
13    v.
                                                       (1) ADOPTING REPORT AND
14    COUNTY OF SAN DIEGO, et al.,
                                                       RECOMMENDATION; and
15                                 Defendants.
                                                       (2) DISMISSING ACTION
16
                                                       WITHOUT PREJUDICE
17
                                                       [ECF Nos. 33, 43]
18
19         This matter comes before the Court on a Motion for Terminating Sanctions filed by
20   Defendants the County of San Diego, Sean Gallagher, and Jason Ferguson. ECF No. 33.
21   The Court referred the Motion to Magistrate Judge Ruben B. Brooks for a Report and
22   Recommendation. ECF No. 34. As set forth below, the Report and Recommendation is
23   adopted and the Motion is denied. However, due to continuing non-compliance with
24   Orders of this Court, Plaintiff Ihab Gamil Dia’s Complaint is dismissed without
25   prejudice.
26   I.    Factual and Procedural History
27         On November 26, 2018, Dia filed a Complaint against Defendants alleging
28   violations of 42 U.S.C. § 1983. ECF No. 1. Dia was represented by counsel, but later his
                                                   1
                                                                           3:18-cv-02676-BEN-RBB
     Case 3:18-cv-02676-BEN-RBB Document 51 Filed 11/10/20 PageID.185 Page 2 of 6



 1   attorney requested to withdraw. ECF No. 16. The Court granted the Motion to Withdraw
 2   on August 2, 2019, and allowed Dia forty-five days to obtain new counsel, after which
 3   Dia would be deemed to proceed pro se. ECF No. 19.
 4         Dia did not obtain new counsel but continued to appear at Settlement Conferences
 5   with Magistrate Judge Ruben B. Brooks on November 13, 2019, January 15, 2020, and
 6   May 19, 2020. The Parties requested an extension of the deadlines for the scheduling
 7   Order citing, among other reasons, Dia’s incarceration at the time and his poor health.
 8   On June 18, 2020, Magistrate Judge Brooks granted the extension in part and issued an
 9   amended Scheduling Order. ECF No. 31. Dia sent a supplemental document the
10   following day stating that he remained unable to pursue his case due to physical and
11   mental health impairments. ECF No. 32.
12         On July 28, 2020, Defendants filed a Motion for Terminating Sanctions arguing
13   that Dia’s failure to prosecute the case and requested delays caused them prejudice
14   warranting dismissal pursuant to Federal Rules of Civil Procedure 16, 37, and 41. ECF
15   No. 33. The Motion was referred to Magistrate Judge Brooks for a Report and
16   Recommendation. ECF No. 34. Magistrate Judge Brooks set a briefing schedule for the
17   Motion and held another Settlement Conference, at which Dia failed to appear. ECF
18   Nos. 35, 36. Magistrate Judge Brooks noted that Defendants’ counsel indicated that Dia
19   was released from custody on July 22, 2020. ECF No. 36.
20         Dia failed to file any pleadings in accordance with the briefing schedule outlined
21   by Magistrate Judge Brooks. Nonetheless, Magistrate Judge Brooks issued a thoughtful
22   and thorough Report and Recommendation analyzing the five factors set forth in Malone
23   v. U.S. Postal Service for determining whether dismissal is appropriate when a party fails
24   to comply with court orders. 833 F.2d 128, 130 (9th Cir. 1987). Magistrate Judge
25   Brooks recommended denying Defendants’ Motion because the fifth factor, the
26   availability of less drastic sanctions, was still available at that time. ECF No. 43, 8.
27   Magistrate Judge Brooks cautioned Dia, however, that his “case is hanging by a thread.”
28   Id. He reminded Dia that he “cannot continue to disregard the Court’s orders and
                                                   2
                                                                               3:18-cv-02676-BEN-RBB
     Case 3:18-cv-02676-BEN-RBB Document 51 Filed 11/10/20 PageID.186 Page 3 of 6



 1   Defendants’ efforts to litigate this case.” Id. The time for objections to the Report and
 2   Recommendation has since lapsed, and neither Party filed an objection.
 3   II.    Legal Standards
 4          A district judge “may accept, reject, or modify the recommended disposition” of a
 5   magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. §
 6   636(b)(1). “[T]he district judge must determine de novo any part of the [report and
 7   recommendation] that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).
 8   However, “[t]he statute makes it clear that the district judge must review the magistrate
 9   judge’s findings and recommendations de novo if objection is made, but not otherwise.”
10   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also
11   Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005). “Neither the Constitution nor
12   the statute requires a district judge to review, de novo, findings and recommendations that
13   the parties themselves accept as correct.” Reyna-Tapia, 328 F.3d at 1121.
14          Federal Rule of Civil Procedure 16(f) provides “[o]n motion or on its own, the
15   court may issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)-(vii),
16   if a party . . . (A) fails to appear at a scheduling or other pretrial conference . . . or (C)
17   fails to obey a scheduling or other pretrial order.” Federal Rule of Civil Procedure
18   37(b)(2)(A) provides that if a party “fails to obey an order to provide or permit
19   discovery,” the Court may “dismiss[] the action or proceeding in whole or in part.” The
20   five factors considered by a court in ordering dismissal as a terminating sanction are
21   thoroughly described in the Report and Recommendation. See ECF No. 43, 5 (citing
22   Malone, 833 F.2d at 130. While “dismissal for lack of prosecution is a harsh penalty and
23   is to be imposed only in extreme circumstances,” dismissal may be supported “by a
24   showing of unreasonable delay.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
25   1986) (citations omitted).
26          Local Civil Rule 83.11(b) requires parties proceeding pro se to “keep the court and
27   opposing parties advised as to current address.” It provides that if “mail directed to a pro
28   se plaintiff by the clerk at the plaintiff's last designated address is returned by the Post
                                                     3
                                                                                   3:18-cv-02676-BEN-RBB
     Case 3:18-cv-02676-BEN-RBB Document 51 Filed 11/10/20 PageID.187 Page 4 of 6



 1   Office, and if such plaintiff fails to notify the court and opposing parties within 60 days
 2   thereafter of the plaintiff's current address, the court may dismiss the action without
 3   prejudice for failure to prosecute.” Id. (emphasis added).
 4   III.   Analysis
 5          The Court need not conduct de novo review of the Report and Recommendation
 6   given the absence of objections. The Court has considered and agrees with the Report
 7   and Recommendation (ECF No. 43) and accordingly adopts it. Defendants’ Motion to
 8   Dismiss (ECF No. 33) is denied. However, in the time since the Report and
 9   Recommendation was issued Dia has persisted in non-compliance with court orders and
10   thus the fifth Malone factor now weighs strongly in favor of dismissal.
11          On August 12, 2020, Magistrate Judge Brooks directed a copy of his order setting
12   a further Settlement Conference be sent to both Dia’s current docket address at the
13   George Bailey Detention Facility and the address Dia used prior to his incarceration.
14   ECF No. 36. The Order further admonished Dia that Local Civil Rule 83.11(b) requires
15   him to keep the Court and opposing parties advised of his current address. Id. The Order
16   was returned undeliverable. ECF No. 40.
17          On September 10, 2020, Magistrate Judge Brooks held a telephonic Settlement
18   Conference at which Dia failed to appear. ECF No. 41. Following the Settlement
19   Conference, Magistrate Judge Brooks again set a Settlement Conference for October 6,
20   2020, and directed the Order be served on Dia at both the George Bailey Detention
21   Facility and the address he used prior to his incarceration. Id. The Order was again
22   returned undeliverable. ECF No. 45. Magistrate Judge Brooks also issued an Order to
23   Show Cause, requiring Dia to file a response by September 22, 2020, to explain “why
24   sanctions, including dismissal of this action, should not be imposed,” and to appear
25   telephonically at the Settlement Conference on October 6, 2020. ECF No. 42.
26          Despite Magistrate Judge Brooks’ Order to Show Cause, Dia failed to respond to
27   the Order or to appear at the Settlement Conference. ECF No. 47. Magistrate Judge
28   Brooks set a further Settlement Conference for November 4, 2020 and directed a copy of
                                                   4
                                                                               3:18-cv-02676-BEN-RBB
     Case 3:18-cv-02676-BEN-RBB Document 51 Filed 11/10/20 PageID.188 Page 5 of 6



 1   the Order be sent to Dia at both of his known addresses discussed above. That Order,
 2   once again, was returned as undeliverable. ECF No. 49. On November 4, 2020, Dia
 3   once again failed to appear for the Settlement Conference. ECF No. 50.
 4         The Post Office first returned as undeliverable mail intended for Dia at his last
 5   designated addresses on August 21, 2020. ECF Nos. 37-38. Since that point, all mail
 6   intended for Dia sent by the Court has been returned undeliverable. See ECF Nos. 39-40,
 7   44-46, 49. More than sixty days have elapsed.
 8         Dia has been warned on several occasions that his failure to participate in
 9   telephonic Settlement Conferences could be grounds for dismissal of his action. See ECF
10   Nos. 41-42, 47. His continued non-compliance with orders is causing an unreasonable
11   delay in this case. The delay flouts the public’s interest in the expedient resolution of
12   litigation and prevents the Court from controlling its docket. It has caused prejudice to
13   Defendants’ ability to timely defend this case. Lesser sanctions such as warnings have
14   proved inadequate, and the Court concludes that other alternative sanctions such as fines
15   or preclusion of claims or defenses would be futile.
16         The Court finds that Local Rule 83.11(b) provides Dia notice that actions including
17   dismissal without prejudice may be taken if he failed to update his address with the
18   Court. See Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (finding a similar local
19   rule requiring parties appearing pro se to maintain an updated address “itself provided
20   notice” of the dismissal action taken by the court). Moreover, “additional prior notice of
21   imminent dismissal would be a futile gesture,” given Dia’s previous non-compliance and
22   that the Court’s prior mailings have all been returned as undeliverable. Id. “A party, not
23   the district court, bears the burden of keeping the court apprised of any changes in his
24   mailing address.” Id.
25         Accordingly, the Court now finds dismissal without prejudice is appropriate.
26   ///
27   ///
28   ///
                                                   5
                                                                               3:18-cv-02676-BEN-RBB
     Case 3:18-cv-02676-BEN-RBB Document 51 Filed 11/10/20 PageID.189 Page 6 of 6



 1   IV.   Conclusion
 2         For the reasons set forth above, the Court adopts the Report and Recommendation.
 3   ECF No. 43. Defendants’ Motion for Terminating Sanctions is therefore denied. ECF
 4   No. 33. However, Plaintiff’s continued non-compliance with Orders of this Court
 5   warrants dismissal of this case without prejudice.
 6         IT IS SO ORDERED.
 7
     Date: November 9, 2020                     __________________________________
 8
                                                HON. ROGER T. BENITEZ
 9                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
                                                                         3:18-cv-02676-BEN-RBB
